Citation Nr: 1609419	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-18 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for hemangioma of the liver.

2.  Entitlement to service connection for small bowel adhesions, to include as secondary to hemangioma of the liver.

3.  Entitlement to service connection for Peyronie's disease, to include as secondary to hemangioma of the liver.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran seeks service connection for a liver disability and Peyronie's disease.  The evidence suggests that the issues should be recharacterized as entitlement to service connection for hemangioma of the liver and entitlement to service connection for small bowel adhesions and Peyronie's disease, to include as secondary to hemangioma of the liver.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  Hemangiomas of the liver had onset in service.

2.  Small bowel adhesions and Peyronie's disease are proximately due to or the result of hemangiomas of the liver.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemangiomas of the liver have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for small bowel adhesions have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  The criteria for service connection for Peyronie's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2015).

The Veteran seeks service connection for hemangioma of the liver, small bowel adhesions and Peyronie's disease.

Service treatment records show complaints of mid-epigastric pain.  The Veteran began losing weight several months prior to discharge.

In September 1988 the Veteran was diagnosed with multiple hemangiomas of the liver and gallbladder.  On September 23, 1988, VA performed surgical excision of hepatic hemangiomata and cholecystectomy.

In October 2005, October 2006 and June 2007 the Veteran was treated for small bowel adhesions.

Several medical professionals have opined that the Veteran's liver hemangiomas had onset during service.  See, e.g., VA examiner (November 23, 2009).

Several physicians have also opined that VA's September 1988 surgical treatment was unnecessary and resulted in small bowel adhesions and Peyronie's disease.  See Dr. Lefleur (December 12, 2006; December 8, 2008); VA examiners (December 26, 2006; August 22, 2009; November 23, 2009); Dr. Breaux (March 19, 2007); Dr. St. Cyr (August 22, 2008).  In December 2008, Dr. Lefleur reported that current practice guidelines emphasize specifically avoiding any biopsy or resections of suspected hepatic hemangiomas.  However, VA examiners have opined that while related to the 1988 surgery, there is no evidence that these conditions are due to fault on the part of VA.  See VA examiners (December 21, 2007; August 22, 2009).

In August 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.

In January 2016 the medical expert opined that it is at least as likely as not that the Veteran's liver hemangiomas had onset during service and that the Veteran's small bowel adhesions and Peyronie's disease are proximately due to the hemangiomas.  The expert explained that liver hemangiomas are not uncommon in the general population and that they are often asymptomatic, and thus, it is difficult, if not impossible, to know the exact onset of the lesion.  As to small bowel adhesions, the expert explained that the Veteran underwent intraabdominal surgery for his liver hemangiomas and that adhesions are the most common etiology of bowel obstruction following intraabdominal or pelvic surgery.  As to Peyronie's disease, the expert explained that risk factors of Peyronie's disease include urethral instrumentation and that available medical records suggest the Veteran had urethral catheterization during his hospitalization for liver hemangioma surgery.  The examiner further explained that placing a urethral catheter to monitor urine output is a common practice for patients undergoing major surgery.

The Board finds, and the overwhelming majority medical evidence agrees, that the Veteran's liver hemangiomas had onset during service and that the Veteran's small bowel adhesions and Peyronie's disease are proximately due to the hemangiomas.  Accordingly, service connection for liver hemangiomas, small bowel adhesions, and Peyronie's disease is warranted.  See 38 C.F.R. §§ 3.303, 3.310 (2015).
ORDER

Service connection for hemangiomas of the liver is granted.

Service connection for small bowel adhesions is granted.

Service connection for Peyronie's disease is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


